Citation Nr: 0519430	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which found that new and material 
evidence had not been presented to reopen claims for service 
connection for a back disability and a neck disability.  

In April 2005, the veteran was afforded a personal hearing 
before the undersigned and a transcript of the hearing is of 
record.   


FINDINGS OF FACT

1.  In July 2000, the RO determined that new and material 
evidence was not received to reopen the claim for a back 
disability.  The veteran did not appeal.

2.  Evidence received since the July 2000 RO decision denying 
reopening the claim for entitlement to service connection for 
a back disability does not relate to an unestablished fact 
necessary to substantiate the claim, or raises no reasonable 
possibility of substantiating the claim.

3.  In July 2000, the RO denied entitlement to service 
connection for a neck disability.  The veteran did not 
appeal.  

4.  Evidence received since the July 2000 RO decision denying 
entitlement to service connection for a neck disability does 
not relate to an unestablished fact necessary to substantiate 
the claim, or raises no reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The July 2000 RO decision denying reopening the claim for 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.1100 (2004).

2.  The evidence received since the RO's July 2000 decision 
is not new and material; thus, the claim of service 
connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The July 2000 RO decision denying entitlement to service 
connection for a neck disability is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.1100 (2004).

4.  The evidence received since the RO's July 2000 decision 
is not new and material; thus, the claim of service 
connection for a neck disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in January 2003.  The veteran was told 
of the requirements to successfully reopen his claims for 
neck and back disabilities, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim in his possession to the RO.  
The timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA letter was sent in December 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  The veteran reported in 
September 1977 that the doctors that treated him shortly 
after his separation from service were no longer in practice 
or had relocated. 

VA is not obligated to provide a medical examination in this 
case because, as discussed below, he has not presented new 
and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the veteran's claims on the merits.




II.  Factual background

The service medical records reveal that the veteran underwent 
a spinal tap upon entrance examination in June 1957.  
Clinical evaluation of the spine was normal.  The veteran was 
subsequently treated for back pain in January 1958 (from a 
jeep ride), August 1958, and April 1959.  He complained of a 
stiff neck on several occasions in September 1957, with an 
assessment of mild torticollis.  On separation examination in 
July 1959, the spine was reported as normal and there were no 
complaints or findings of a spine disability.  Following the 
separation examination, a service medical record dated July 
1959 showed treatment for bilateral lumbosacral strain.  

In March 1973, the RO denied service connection for a back 
condition.  The RO noted that although he was treated for a 
back condition during service, it was acute and transitory 
and responded to treatment, as no residuals were recorded on 
separation examination.  The veteran did not appeal.

The veteran sought to reopen his claim for a back disorder in 
July 1976.  In September 1976, the RO denied service 
connection for a neck condition.  The RO noted that although 
he was treated for a neck condition during service, it was 
acute and transitory and responded to treatment, as no 
residuals were recorded on separation examination.  The 
veteran did not appeal.

In January 1977, the veteran stated that he had a back 
condition as a result of the spinal tap he received in 1957.  
In a September 1977 rating decision, the RO denied service 
connection for a back condition, i.e., lumbosacral strain, as 
an acute or transitory disability in service as the veteran 
was unable to furnish evidence of chronicity and continuity 
following separation.  The Board affirmed the denial in a 
February 1978 decision on the basis that there was no 
clinical evidence of pathology since his service showing 
continuity.  

The veteran received treatment from a VA facility from 
December 1984 to December 1986.  Complaints and treatment for 
back pain was first noted in February 1985.  The lumbosacral 
area was reported as tender and an X-ray showed 
osteoarthritis.  In February 1986, the veteran was again 
treated for back pain and was diagnosed as having arthritis 
of the lumbosacral spine.  

In March 1992, the veteran submitted a claim for service 
connection for a neck disability and a back disability.  In a 
March 1992 decision, the RO found that new and material 
evidence had not been submitted to reopen the claim for a 
back disability.   The veteran perfected an appeal.

In July 1992, the veteran testified in a personal hearing 
that he fractured his neck and back in service and had to 
sleep on a board.  He described the injury as not severe and 
received treatment off and on for it.  He stated that in the 
year following service, he received treatment from the clinic 
at his work or treated himself.  In 1968, he began to go to 
different doctors for his back pain.  

In a February 1995 decision, the Board determined that the 
evidence submitted was not new and material to reopen a claim 
for a back disability.  The July 1992 testimony was found to 
be cumulative and the VA medical records were found to be 
new, but not material as they did not contain an opinion or 
conclusion that the veteran's current back disability was 
attributable to military service.  

In May 2000, the veteran again submitted claims for service 
connection for a neck disability and a back disability.  In a 
July 2000 rating decision, the RO denied service connection 
for a neck disability as not well grounded and found that no 
new and material evidence was submitted to reopen the claim 
for a back disability.  The veteran was notified of this 
decision and of his appellate rights by a letter dated August 
15, 2000.  He did not appeal.

In January 2003, the veteran sought to reopen his claims for 
service connection for neck and back disabilities and stated 
that he was receiving treatment from the Brooklyn VA 
facility.

Treatment records from the Brooklyn VA facility dated March 
2001 to January 2003 showed that the veteran complained of 
neck and back pain in August 2002.  The veteran denied any 
trauma and stated that the pain was an ache that was present 
most of the time and worse when getting up and walking.  

In a March 2003 rating decision, the RO determined that no 
new and material evidence was submitted and denied reopening 
the claims for neck and back disabilities.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated March 19, 2003.  He perfected an appeal.

The veteran received treatment from the VA facility in 
Brooklyn from January 2003 to November 2003.  In January 
2003, he was treated for neck and low back pain.  Physical 
examination showed neck and back was normal.  The veteran was 
again treated for low back pain in March 2003.  He was 
diagnosed as having degenerative joint disease based on his 
past X-rays.  

During the April 2005 Board hearing, the veteran contended 
that his neck and back disabilities were incurred in service 
from the spinal tap or injuries he received from an 
automobile accident or from playing sports or from all these 
events combined.  He argued that they were not transitory as 
he has had pain since separation and had been applying home 
remedies until he finally went to a doctor for treatment.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   


Back Disability

In July 2000, the RO denied the veteran's request to reopen 
his claim for service connection for a back disability.  The 
basis of the denial was that no new and material evidence was 
submitted.  As he did not appeal, that decision is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

The evidence received subsequent to the July 2000 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's July 2000 rating decision, the record 
did not contain evidence showing that the veteran's current 
back disability was related to service.  Evidence obtained 
since that time likewise does not establish a nexus between 
his current back condition and service.  

The evidence associated with the claims file subsequent to 
the RO's July 2000 decision consists of the following:  VA 
medical records from March 2001 to November 2003 and a 
personal hearing in April 2005.  

The Board finds that new and material evidence has not been 
received.  The new medical records showing diagnoses of a low 
back disorder many years after service are cumulative.  There 
was medical evidence before the RO in 2000 showing that the 
veteran suffered from a post-service low back disability.  
Nor do the medical records in any way provide a medical 
linkage of any current low back disorder with the veteran's 
active service.  There is no medical evidence indicating that 
the veteran's post-service low back disability, diagnosed as 
arthritis of the lumbosacral spine, had its onset during 
active service or is related to any in-service disease or 
injury.  Further, the veteran's assertions regarding his in-
service injuries and post-service back treatment during the 
April 2005 personal hearing were already before the RO in 
2000 and are therefore cumulative.

When the veteran's request to reopen was denied in July 2000, 
there was evidence of an in-service back injury, the 
veteran's own assertions that he continued to have back 
problems which resulted in his current back disability, and 
diagnoses of current back disability.  The newly submitted 
evidence shows that the veteran reported an in-service back 
injury.  This fact was already established at the time of the 
last final decision.  The newly submitted evidence shows that 
the veteran has post-service back disability.  This fact was 
already established at the time of the last final decision.  

The only evidence submitted to show that the in-service back 
injury resulted in or was related to the post-service 
diagnoses are the veteran's own statements.  Again, the 
veteran's own statements are essentially a repetition of his 
previous assertions that were before the RO in 2000, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Further, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Neck Disability

In July 2000, the RO denied the veteran's claims for 
entitlement to service connection for a neck disability.  As 
he did not appeal, that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).   

In July 2000, the RO found that the veteran's claim for 
service connection for a neck disability was not well 
grounded, and he did not perfect an appeal.  Pursuant to § 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), a claim denied or 
dismissed as not well grounded shall be readjudicated as if 
the denial or dismissal had not been made, provided the 
denial was one that became final during the period beginning 
on July 14, 1999 and ending on the date of enactment of the 
VCAA, November 9, 2000, and provided that a request for 
readjudication was filed not later than two years of the 
enactment of the VCAA.  The veteran requested readjudication 
of this claim in January 2003.  Accordingly, the July 2000 
rating decision is a final decision with respect to the 
denial of service connection for a neck disability as the 
veteran's request was filed over two years after the 
enactment of the VCAA.

The evidence received subsequent to the July 2000 final RO 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the RO's July 2000 rating decision, the record 
did not contain evidence showing that the veteran suffered 
from a current neck disability.  Evidence obtained since that 
time likewise does not show that the veteran has a current 
neck disability.  

The evidence associated with the claims file subsequent to 
the RO's July 2000 decision consists of the following:  VA 
medical records from March 2001 to November 2003 and a 
personal hearing in April 2005.  

The Board finds that new and material evidence has not been 
received.  The new medical records showing that the veteran 
complained of neck pain many years after service are not 
material.  Material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Although the 
evidence is new, it does not establish by itself or with 
previously submitted evidence that the veteran has a current 
neck disability as no diagnosis was given, which is necessary 
to substantiate a claim for service connection.  Even 
assuming that the veteran does have a current neck 
disability, there is no medical evidence indicating that it 
had its onset during active service or is related to any in-
service disease or injury.   

The only evidence submitted to show that the veteran 
currently has a neck disability is the veteran's own 
statements.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

Conclusion

Thus, like the evidence of record at the time of the RO's 
July 2000 decision, the record still does not contain any 
competent evidence that the veteran's low back disorder is 
related to his active service or that he currently has a neck 
disability.  As such, the newly submitted evidence does not 
raise a reasonable possibility of substantiating the claim.  
The newly submitted evidence is not material because it does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim.  Consequently, the record 



does not contain new and material evidence to reopen the 
claim for a back or neck disability.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disability is 
not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for a neck disability is 
not reopened.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


